UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 6/30/2014 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2014 Annual Report to Shareholders Daily Assets Fund Institutional Contents 3 Portfolio Management Review 7 Investment Portfolio 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Information About Your Fund's Expenses 29 Tax Information 30 Advisory Agreement Board Considerations and Fee Evaluation 35 Board Members and Officers 40 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the prospectus for specific details regarding the fund's risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutscheliquidity.com/US for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Strategy The fund seeks a high level of current income consistent with liquidity and the preservation of capital. During the second half of 2013, equity and longer-term fixed-income investors were temporarily rattled by hints from the U.S. Federal Reserve Board (the Fed) that it could begin to taper its monthly asset purchases toward the end of last year. By November, U.S. job creation had picked up considerably, and speculation that the Fed would begin to taper in January or March 2014 started to build. When the Fed made its December 18, 2013 announcement that it would begin tapering in January 2014, financial markets took the news very much in stride. This was because a stream of more favorable economic data had increased overall confidence that the U.S. recovery is sustainable. At the March Federal Open Market Committee (FOMC) meeting, Fed Chair Janet Yellen said that the central bank would now be looking at a "basket" of economic indicators — rather than a goal of 6.5% U.S. unemployment — as a guideline for when it would consider raising short-term rates. Thus far in 2014, the fixed-income yield curve has been responding to generally improving economic data and shifting interest rate expectations. The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its "policy accommodation," i.e., begin to raise short-term interest rates, possibly in 2015. Lastly, though the broader financial markets have occasionally demonstrated concern regarding the unrest in Ukraine and Iraq, these events have not significantly affected the money markets. Portfolio Performance (as of June 30, 2014) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. 7-Day Current Yield June 30, 2014 .08%* June 30, 2013 .10%* * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Please call the Service Center at (800) 730-1313 for the fund's most current yield information. Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the annual period ended June 30, 2014. We continued to seek ample liquidity, high credit quality and strong diversification across sectors and geographic regions by maintaining a neutral-to-long portfolio duration (or interest rate sensitivity). We pursued this strategy in light of the outlook for continued near-zero short-term interest rates and limited money market supply. In addition, outside of mandated liquidity requirements, we looked to keep the fund’s cash position relatively low in order to take advantage of higher yields available from six-month-to-one-year money market securities. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market uncertainty. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. "The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its 'policy accommodation,' i.e., begin to raise short-term interest rates, possibly in 2015." Outlook and Positioning Within money markets, we believe the current balance of tight supply and heavy demand will most likely persist through the end of 2014 and into 2015. These technical market conditions will most likely keep yields very low throughout the one-day-to-one-year money market yield curve maturity spectrum until the Fed begins to increase short-term rates. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards under the current market conditions. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of June 30, 2014 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 10.4% Banco del Estado de Chile: 0.24%, 11/4/2014 0.25%, 11/12/2014 Bank of America NA, 0.17%, 7/31/2014 Bank of Montreal, 0.17%, 9/10/2014 China Construction Bank Corp.: 0.37%, 7/29/2014 0.4%, 7/15/2014 Commonwealth Bank of Australia: 1.95%, 3/16/2015 3.5%, 3/19/2015 144A, 3.5%, 3/19/2015 DNB Bank ASA, 0.23%, 10/9/2014 DZ Bank AG: 0.25%, 9/10/2014 0.25%, 10/3/2014 0.26%, 8/25/2014 Fortis Bank SA, 0.18%, 7/2/2014 General Electric Capital Corp., 4.875%, 3/4/2015 Industrial & Commercial Bank of China Ltd.: 0.35%, 7/11/2014 0.37%, 7/29/2014 Mitsubishi UFJ Trust & Banking Corp., 0.17%, 7/3/2014 Natixis, 0.223%, 7/14/2014 Nordea Bank Finland PLC, 0.21%, 7/7/2014 Total Certificates of Deposit and Bank Notes (Cost $530,621,228) Collateralized Mortgage Obligation 0.2% Resimac MBS Trust, "A2", Series 2013-1, 144A, 0.452%*, 3/7/2015 (Cost $10,000,000) Commercial Paper 43.1% Issued at Discount** 30.2% Albion Capital Corp. SA, 0.13%, 7/7/2014 Alpine Securitzation, 144A, 0.02%, 7/1/2014 Apple, Inc., 0.07%, 7/7/2014 Bank Nederlandse Gemeenten: 0.245%, 6/2/2015 0.255%, 10/20/2014 Bedford Row Funding Corp.: 144A, 0.3%, 4/14/2015 144A, 0.31%, 10/27/2014 144A, 0.32%, 12/17/2014 144A, 0.32%, 1/26/2015 BNZ International Funding Ltd., 144A, 0.155%, 7/23/2014 Caisse Centrale Desjardins: 0.165%, 9/16/2014 0.17%, 8/18/2014 Chevron Corp., 144A, 0.12%, 9/16/2014 CNPC Finance HK Ltd.: 144A, 0.35%, 7/8/2014 144A, 0.38%, 8/21/2014 144A, 0.4%, 7/2/2014 Collateralized Commercial Paper Co., LLC, 0.21%, 9/25/2014 Collateralized Commercial Paper II Co., LLC: 144A, 0.2%, 8/25/2014 144A, 0.22%, 11/13/2014 CPPIB Capital, Inc.: 0.3%, 2/11/2015 0.3%, 2/17/2015 Dexia Credit Local: 0.26%, 8/21/2014 0.265%, 8/21/2014 0.27%, 8/25/2014 0.27%, 9/4/2014 0.33%, 8/18/2014 Erste Abwicklungsanstalt, 144A, 0.16%, 9/18/2014 Gotham Funding Corp.: 144A, 0.16%, 7/28/2014 144A, 0.17%, 8/12/2014 Hannover Funding Co., LLC: 0.179%, 8/5/2014 0.18%, 8/4/2014 0.18%, 8/18/2014 0.18%, 8/25/2014 Kells Funding LLC, 144A, 0.22%, 9/19/2014 Macquarie Bank Ltd., 144A, 0.2%, 9/18/2014 Manhattan Asset Funding Co., LLC, 144A, 0.181%, 7/28/2014 MetLife Short Term Funding LLC: 144A, 0.2%, 8/6/2014 144A, 0.2%, 8/18/2014 144A, 0.22%, 9/15/2014 Nordea Bank AB: 0.18%, 10/10/2014 0.22%, 11/12/2014 Old Line Funding LLC, 144A, 0.22%, 9/10/2014 Oversea-Chinese Banking Corp., Ltd., 0.245%, 9/16/2014 Philip Morris International, Inc., 144A, 0.12%, 7/21/2014 Regency Markets No. 1 LLC, 144A, 0.12%, 7/3/2014 Siemens Capital Co., LLC, 144A, 0.13%, 9/19/2014 Sinopec Century Bright Capital Investment Ltd.: 0.35%, 8/27/2014 0.37%, 7/17/2014 Standard Chartered Bank: 0.27%, 8/4/2014 0.28%, 11/3/2014 0.28%, 11/19/2014 Svenska Handelsbanken AB, 0.18%, 10/14/2014 Swedbank AB: 0.175%, 8/19/2014 0.255%, 10/15/2014 Wal-Mart Stores, Inc., 0.1%, 7/28/2014 Working Capital Management Co.: 144A, 0.14%, 7/9/2014 144A, 0.18%, 7/15/2014 Issued at Par 12.9% ASB Finance Ltd.: 144A, 0.262%*, 8/4/2014 144A, 0.264%*, 10/9/2014 Australia & New Zealand Banking Group Ltd.: 144A, 0.22%*, 2/25/2015 144A, 0.229%*, 4/30/2015 Banco del Estado de Chile: 0.231%*, 11/14/2014 0.234%*, 7/17/2014 Bank of Montreal: 0.181%*, 8/14/2014 0.22%*, 9/5/2014 Bank of Nova Scotia, 0.28%*, 1/13/2015 BNZ International Funding Ltd.: 144A, 0.24%*, 6/3/2015 144A, 0.242%*, 6/10/2015 144A, 0.243%*, 2/2/2015 144A, 0.247%*, 1/20/2015 Canadian Imperial Bank of Commerce, 0.223%*, 5/8/2015 Commonwealth Bank of Australia: 144A, 0.181%*, 10/1/2014 144A, 0.181%*, 12/16/2014 DBS Bank Ltd., 144A, 0.238%*, 2/20/2015 DNB Bank ASA, 0.192%*, 8/11/2014 Kells Funding LLC: 144A, 0.23%*, 10/10/2014 144A, 0.23%*, 1/27/2015 Nederlandse Waterschapsbank NV, 144A, 0.265%*, 8/15/2014 PNC Bank NA: 0.27%, 9/5/2014 0.28%, 10/8/2014 Royal Bank of Canada, 0.27%*, 12/11/2014 Versailles Commercial Paper LLC, 144A, 0.211%*, 7/16/2014 Westpac Banking Corp., 144A, 0.225%*, 2/19/2015 Total Commercial Paper (Cost $2,199,904,503) Short-Term Notes* 11.8% Australia & New Zealand Banking Group Ltd., 144A, 0.327%, 5/18/2015 Bank of Nova Scotia: 0.203%, 1/6/2015 0.28%, 9/3/2014 0.294%, 6/24/2015 Canadian Imperial Bank of Commerce, 0.34%, 7/17/2015 Commonwealth Bank of Australia: 144A, 0.241%, 7/10/2015 144A, 0.506%, 1/29/2015 Jets Stadium Development LLC, 144A, 0.12%, 4/1/2047 JPMorgan Chase Bank NA, 0.347%, 6/22/2015 Kells Funding LLC, 144A, 0.228%, 10/27/2014 Rabobank Nederland NV: 0.265%, 7/23/2014 0.277%, 12/1/2014 0.296%, 6/1/2015 0.307%, 7/6/2015 144A, 0.505%, 8/16/2014 Royal Bank of Canada, 0.27%, 3/23/2015 Svenska Handelsbanken AB, 144A, 0.308%, 10/3/2014 Wells Fargo Bank NA: 0.221%, 12/9/2014 0.25%, 6/16/2015 Westpac Banking Corp.: 0.231%, 5/11/2015 0.24%, 5/4/2015 Total Short-Term Notes (Cost $601,717,925) Municipal Bonds and Notes 3.5% California, Series 11B5, TECP, 0.18%, 7/1/2014, LOC: U.S. Bank NA Lansing, MI, Wells Fargo State Trust, Series 71C, 144A, 0.14%***, 7/1/2041, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Massachusetts, State Development Finance Agency Revenue, Milton Academy, Series B, 0.15%***, 3/1/2039, LOC: TD Bank NA Miami-Dade County, FL, Industrial Development Authority, Badia Spices, Inc., 0.33%***, 7/1/2032, LOC: Northern Trust Co. Mississippi, State Development Bank Special Obligation, Series B, 0.12%***, 10/1/2031, LOC: Bank of America NA New Jersey, State Housing & Mortgage Finance Agency, Multi-Family Revenue, Series 6, 0.1%***, 11/1/2037, LOC: Citibank NA New York, State Dormitory Authority, State Personal Income Tax Revenue, Series 30020-I, 144A, 0.13%***, 3/15/2040, LIQ: Citibank NA New York, State Housing Finance Agency Revenue, Housing West 29th LLC, Series A, 0.05%***, 5/1/2045, LOC: Wells Fargo Bank NA New York City, NY, Trust for Cultural Resources, American Museum of Natural History, Series B2, 144A, 0.07%***, 4/1/2044 Nuveen Investment Quality Municipal Fund, Inc., Series 1-2118, AMT, 0.15%***, 5/1/2041, LIQ: Barclays Bank PLC Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series N, AMT, 0.09%***, 9/1/2036, SPA: State Street Bank & Trust Co. San Jose, CA, Financing Authority Lease Revenue: Series 1-T, TECP, 0.2%, 10/7/2014 Series 2-T, TECP, 0.2%, 10/7/2014, LOC: U.S. Bank NA University of California, Series Z-1, 0.08%***, 7/1/2041 Utah, State Housing Corp., Single Family Mortgage Revenue: "I", Series D-1, AMT, 0.09%***, 1/1/2033, SPA: JPMorgan Chase Bank NA "I", Series E-1, 144A, AMT, 0.09%***, 1/1/2033, SPA: JPMorgan Chase Bank NA "I", Series E-1, 144A, AMT, 0.09%***, 7/1/2033, SPA: JPMorgan Chase Bank NA Utah, State Housing Finance Agency, Single Family Mortgage Revenue, Series B, AMT, 0.09%***, 7/1/2032, SPA: JPMorgan Chase Bank NA Total Municipal Bonds and Notes (Cost $178,150,000) Government & Agency Obligations 1.3% U.S. Treasury Obligations U.S. Treasury Notes: 0.5%, 8/15/2014 2.375%, 9/30/2014 Total Government & Agency Obligations (Cost $65,104,225) Time Deposits 13.0% Australia & New Zealand Banking Group Ltd., 0.09%, 7/3/2014 Citibank NA, 0.08%, 7/2/2014 Credit Agricole Corporate & Investment Bank, 0.07%, 7/1/2014 Skandinaviska Enskilda Banken AB, 0.02%, 7/1/2014 Sumitomo Mitsui Banking Corp., 0.08%, 7/1/2014 Svenska Handelsbanken AB, 0.02%, 7/1/2014 Total Time Deposits (Cost $665,347,957) Repurchase Agreements 5.0% BNP Paribas, 0.23%, dated 12/23/2013, to be repurchased at $30,042,933 on 8/4/2014 (a) (b) JPMorgan Securities, Inc., 0.36%, dated 3/18/2014, to be repurchased at $114,670,605 on 8/14/2014 (a) (c) JPMorgan Securities, Inc., 0.39%, dated 2/13/2014, to be repurchased at $33,832,475 on 9/29/2014 (a) (d) The Toronto-Dominion Bank, 0.11%, dated 6/30/2014, to be repurchased at $74,000,226 on 7/1/2014 (e) Total Repurchase Agreements (Cost $252,250,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $4,503,095,838)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2014. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of June 30, 2014. (a) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of June 30, 2014. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. † The cost for federal income tax purposes was $4,503,095,838. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Apple, Inc. 5/6/2019 Blue Hill CLO Ltd. 1/15/2026 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 12/1/2023 Walt Disney Co. 12/1/2041 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Aegon NV 12/1/2015 Aflac, Inc. 2.65–6.45 8/15/2015–8/15/2040 Arizona Public Service Co. 4.5–6.875 8/1/2016–1/15/2044 BAT International Finance PLC 1.4–9.5 6/5/2015–6/7/2022 Chubb Corp. 3/29/2067 Comcast Cable Communications Holdings, Inc. 11/15/2022 Comcast Cable Communications LLC 5/1/2017 Comcast Corp. 2.85–7.05 11/15/2015–3/1/2044 Comerica Bank 11/21/2016 Corning, Inc. 1.45–6.625 11/15/2017–3/15/2042 Daimler Finance North America LLC 0.58–8.5 9/15/2014–1/18/2031 Diageo Capital PLC 0.625–5.875 1/15/2015–9/30/2036 Diageo Investment Corp. 5/11/2042 Invesco Finance PLC 3.125–4.0 11/30/2022–1/30/2024 KeyBank NA 11/25/2016 MetLife, Inc. 1.756–7.717 6/1/2016–8/13/2042 Mitsui Sumitomo Insurance Co., Ltd. 3/15/2072 NBCUniversal Enterprise, Inc. 0.763–1.974 4/15/2016–4/15/2019 NBCUniversal Media LLC 2.875–6.4 4/30/2015–1/15/2043 North Shore-Long Island Jewish Health Care, Inc. 11/1/2043 Pacific Life Insurance Co. 6/15/2039 People's United Financial, Inc. 12/6/2022 Rio Tinto Finance U.S.A. Ltd. 2.25–5.2 9/20/2016–11/2/2040 Rio Tinto Finance U.S.A. PLC 1.125–4.75 3/20/2015–3/22/2042 Snap-on, Inc. 1/15/2018 Starbucks Corp. 12/5/2016 TCI Communications, Inc. 8/1/2015 The Sherwin-Williams Co. 1.35–4.0 12/15/2014–12/15/2042 Verizon Communications, Inc. 3.85–5.15 9/15/2023–11/1/2042 Vodafone Group PLC 0.675–6.15 2/19/2016–2/27/2037 Total Collateral Value (d) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Bank of America Corp. 1.25–6.875 1/15/2015–4/25/2018 Comcast Corp. 7/15/2042 JPMorgan Chase & Co. Zero Coupon–8.0 6/23/2016–8/30/2032 MetLife, Inc. 6/15/2015 Morgan Stanley 12/28/2017 Prudential Financial, Inc. 3.0–6.0 5/12/2016–5/12/2041 The Goldman Sachs Group, Inc. 11/21/2014 Vodafone Group PLC 9/26/2022 Total Collateral Value (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Apple, Inc. 5/6/2021 Bank of Nova Scotia 3/22/2017 Canadian Imperial Bank of Commerce 7/2/2015 Citigroup, Inc. 6/16/2024 Genworth Holdings, Inc. 6/15/2020 HSBC Bank PLC 5/24/2016 Manulife Financial Corp. 9/17/2020 National Australia Bank Ltd. 2/22/2019 National Bank of Canada 10/19/2016 Philip Morris International, Inc. 11/15/2021 Province of Nova Scotia Canada 4/1/2022 Qwest Corp. 11/10/2026 Royal Bank of Canada 12/5/2016 The Toronto-Dominion Bank 3/13/2017 Time Warner, Inc. 6/1/2019 UBS AG/Stamford CT 8/4/2020 Viacom, Inc. 2.2–3.875 4/1/2019–4/1/2024 Wells Fargo & Co. 12/31/2099 Westpac Banking Corp. 1.375–2.0 7/17/2015–5/21/2019 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (f) $
